Opinion by
Judge Craig,
This is an appeal by a neighboring property owner from the lower court’s decision affirming the Philadelphia Zoning Board of Adjustment’s (Board) grant of a use variance to the Woodmere Art Gallery, Inc. (Woodmere) for the construction of a private off-street parking facility on its premises.
The Department of Licenses and Inspections refused a permit when Woodmere applied to build the parking lot on the ground that non-residential parking-lots were not permitted uses in the R-l district in which Woodmere’s property is located. The Board granted a variance for the parking lot, concluding that Woodmere, a non-profit cultural institution, had presented evidence sufficient to establish hardship peculiar to the property and sufficient to meet the other criteria required for the granting of a variance under Section 14-1802 of the Philadelphia Zoning- Code.
We affirm on the basis of Judge Geleand’s thorough opinion of June 22, 1977, at No. 4366 July Term, *5011976, Court of Common Pleas of Philadelphia County (as yet unreported), which correctly applied the principles enunciated in Peirce Appeal, 384 Pa. 100, 119 A.2d 506 (1956) and Mack Zoning Appeal, 384 Pa. 586, 122 A.2d 48 (1958) to the special circumstances of the off-street parking needs involved in a natural expansion of applicant’s nonconforming use.
Order
And Now, this 2nd day of January, 1979, the order of the Court of Common Pleas of Philadelphia County dated June 22,1977, is hereby affirmed on the opinion of the lower court which can be found at No. 4366 July Term, 1976, of the Civil Division of the Court of Common Pleas of Philadelphia County.